DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendments filed 9/6/22.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the term “wherein a first portion of the projections comprises projections” is indefinite, as it is unclear how a portion of the projections can comprise the projections themselves.  As best understood by the Examiner, the term should read “a first portion of the textured portion” or the like.  Additionally, the newly amended paragraph at the end of the claim appears to attempt to overcome the issue above, however, the limitations above were not removed from the claim.  As such the newly amended last paragraph appears to repeat substantial subject matter from the previous paragraph.  As best understood by the Examiner, the term at issue above should be removed while the last paragraph remains in the claim, as in the other independent claims.  Clarification is required. 
Claims 20 and 26-30 are rejected based on their dependency on rejected claim 19.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, 14-20 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al (US 2015/0027486 A1).
Regarding the above claims, Lund et al discloses a hair styling device (see Figs. 1-5 and 8), comprising a body (2/3); a first heatable surface (10 on 2) on the body for heating and styling a user’s hair, the first heatable surface comprising at least one textured portion (11/12) comprising projections (15, see Fig. 8) and recesses (spaces between projections 15, see Fig. 8) there between, the projections and recesses formed as a contiguous layer of higher flattened surface crests (top of 15) interspersed with lower flattened surface troughs parallel to the higher flattened crests (bottom of 15; see Fig. 8); a heater supported by the body for heating the heatable surface (see [0037]); and wherein the at least one texture portion comprises a plurality of non-uniformly spaced projections wherein at least one of the plurality of nonuniformly spaced projections connects to an adjacent recess by a surface oriented non-perpendicular to the adjacent recess (see angled sides of trapezoidal projections and recesses of Fig. 8).  Lund further discloses wherein the textured surface may be provided with multiple patterns of projections of recesses on the same plate (e.g. first and second portions), and wherein the different patterns can comprise both uniformly and non-uniformly spaced projections and recesses (see [0049]-[0050] and [0052]).  As such, a textured surface with a first portion of projections comprising nonuniformly spaced projections and a second portion with uniformly spaced projections (per claim 6 and 29) is within the scope of the disclosure of Lund.  Further regarding claim 19, as best understood by the Examiner, as explained above Lund discloses wherein a first portion of the projections comprises projections nonuniformly spaced on the at least one texture portion and at least one projection connects to an adjacent recess by a surface orientated non-perpendicular to the adjacent recess (see explanation above). 
Additionally, regarding claims 1, 5, 15, 16, 19 and 28, Lund discloses wherein all recesses between adjacent projections have a width, wherein the projections have a width (as measured from one side to an opposite side of the projections), wherein the recesses have a depth/projections have a height (measured from the base of one projection to the top of the projection) and wherein different shapes and sizes of projections are contemplated (see Figs. and [0039]-[0040], [0042]-[0044], and [0052]).  Lund does not teach wherein the width of the recesses, width of the projections, or height of the projections/depth of the recesses, is between 0.005-1.5 mm as required.  However, it is noted that the width of the projections, width of the recesses, height of the projections, and depth of the recesses are result effective variables dependent on the particular effect of styling desired (contemplated by Lund, see above), and such modification is merely an optimization of a result effective variable, providing varying, as desired, styling results, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  Further, it is noted that at [0018] of the instant disclosure, the dimensions of the projections/recesses are described as variable and merely preferable and therefore lack criticality.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lund to include a projection width/height and recesses width/depth of 0.005-1.5 mm, as such modification would merely involve an optimization of a result effective variable obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 10 USPQ 233, 235 (CCPA 1955)).  
Lund, as modified above, further discloses wherein substantially the entire first heatable surface is textured (see Figs.; per claims 2 and 26); wherein the projections differ in height between a first projection and a second projection (see [0042]; per claims 4, 17 and 27); wherein the first heatable surface comprises first and second textured portions, the projections of the first textured portion being closer together than the projections of the second textured portion (see [0039], and citations above; area where extra spacing is present between projections interpreted as second textured portion, which would be greater than area with uniform spacing; per claims 7 and 30); wherein the first heatable surface comprises first and second textured portions, the projections of the first textured portion being a different size than that of the second textured portion (see [0049] and citations above; per claim 8); wherein the textured portion comprises a metal (see [0055]; per claim 10); wherein the first heatable surface further comprises a coating on the heatable surface (see [0055]; per claim 11); the device further comprising a second heatable surface (10 on 3) opposed to the first heatable surface on the body for heating and styling a user’s hair, the second heatable surface comprising at least one textured portion comprising projections and recesses there between (15 on second heatable surface, see Figs; per claims 14, 18 and 20).  
Regarding claim 9, Lund, as modified above, teaches wherein the device comprises the non-uniformly spaced projections, however is silent to the projections being formed by sanding, texturizing or scoring.  However, the Examiner notes that such limitations are product by process limitations, which are not limited by the particular steps of the process, but only the structure imparted thereby (see MPEP 2113).  In the instant case, the Examiner asserts that the only structure imparted by the specific functions recited is the nonuniformly spaced projections, which is encompassed by the disclosure of Lund.  Additionally, Lund discloses that the projections are formed by “texturizing” as they provide a texture to the heating surface (based on the broadest reasonable interpretation of the term; “to give texture”, see dictionary.com). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lund, as modified above, in view of Yu (US 2009/0159093 A1).
Regarding claims 10-12, in an alternative interpretation, Lund does not teach wherein the textured portion of the heated surface comprises a metal that is coated with a paint as required.  
Yu, however, teaches a hair styling device comprising a textured heating plate (16) that is formed of metal, and coated with a paint (see [0029] and [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lund to include a metal textured surface with a coating of paint, as taught by Yu, as such modification would merely involve the selection of a known material based on its suitability for its intended use and would improve color fixation and protection of the hair (see citations above).  
Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive and additionally do not address the new ground of rejection/interpretation above necessitated by Applicant’s amendments.  
Regarding the arguments to the previous rejections under 35 USC 112, B, the Examiner notes that unlike the other independent claims, claim 19 was not amended to remedy the deficiencies as previously stated and repeated above.  
Regarding the arguments to Lund not disclosing the non-perpendicular surfaces, the Examiner points to Fig. 8 of Lund, as explained previously and above, showing the trapezoidal shape of the projections, meeting the limitations of the claims.  Applicant does not address this relied on embodiment and figure.  
Regarding Applicant’s arguments to the optimization and non-criticality of the claimed dimensions, the arguments do not address the explicit statements and findings relied on and provided in the office action, the prior art of Lund, and the instant disclosure.  Additionally, no other evidence supporting the opinion-based arguments is provided, and as such the Examiner does not find such arguments persuasive. Further, Applicant alleges that the Examiner relies on personal knowledge to arrive at the conclusion of obviousness based on optimization of a result effective variable, and requests a declaration thereto.  However, this is not the case, as the rationale relied on by the Examiner is clearly and explicitly presented above.  For example, in Lund at [0039]-[0040], [0042]-[0044], and [0052] and in the instant disclosure at [0018], where Applicant explicitly states that the ranges are merely preferable, variable and therefore, lack criticality.  The instant specification additionally contemplates changing such ranges as needed.  As such, the conclusion is not based on the Examiner’s personal knowledge but that of one of ordinary skill in the art readily available thereto, at least by the disclosures of Lund and the instant specification.  Applicant’s arguments do not address either of the disclosure of Lund or the instant specification.  Lund and the instant specification explicitly establish that the dimensions, shape and pattern of the projections are result effective variables which lack criticality and are dependent on their desired styling uses.  Burden is shifted to Applicant to provide evidence as to why such ranges would have criticality (though the Examiner notes that such evidence would directly contradict the disclosure of the instant specification, and must be considered in view thereof).  Therefore, Applicant’s arguments have been fully considered but are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 11344095 is directed to a commonly owned hair styling device with projections and heating means.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772